EXHIBIT 10.3

 

--------------------------------------------------------------------------------

 

SUBSERVICING AGREEMENT

 

Dated: January 1, 1999

 

BY AND BETWEEN

 

CRESCENT MORTGAGE SERVICES, INC.,

as the Owner/Servicer

 

AND

 

CENLAR, F.S.B,

as the Subservicer



--------------------------------------------------------------------------------

SUBSERVICING AGREEMENT

 

TABLE OF CONTENTS

 

RECITALS

   1

ARTICLE I

   1

DEFINITIONS

   1

1.1

   Agreement    1

1.2

   Ancillary Income.    1

1.3

   Applicable Requirements.    1

1.4

   FDIC.    2

1.5

   FHA.    2

1.6

   Freddie Mac or FHLMC.    2

1.7

   Fannie Mae or FNMA.    2

1.8

   Ginnie Mae or GNMA    2

1.9

   HUD    2

1.10

   Investor.    2

1.11

   Mortgage    2

1.12

   Mortgagor.    3

1.13

   Owner/Servicer.    3

1.14

   P&I    3

1.15

   REO.    3

1.16

   Subservicer.    3

1.17

   T&I    3

1.18

   VA.    3

ARTICLE II

   3

AGREEMENTS OF SUBSERVICER

   3

2.1

   General    3

2.2

   Compliance.    3

2.3

   Procedure.    4

2.4

   Other.    6

2.5

   Accounting and Investor Reporting    7

2.6

   Delinquency Control    9

2.7

   Real Estate Owned    10

2.8

   Books and Records.    10

2.9

   Insurance    11

2.10

   File Storage    11

ARTICLE III

   11

AGREEMENTS OF OWNER/SERVICER

   11

3.1

   Documentation    11

3.2

   Further Notification.    12

3.3

   Default and Right of Offset.    12



--------------------------------------------------------------------------------

3.4

   Notices.    13

3.5

   Recourse.    13

ARTICLE IV

   13

COMPENSATION

   13

4.1

   Subservicing Fee    13

4.2

   Auxiliary Fees    14

4.3

   Solicitation    14

ARTICLE V

   14

TERM AND TERMINATION

   14

5.1

   Term and Notice.    14

5.2

   Termination.    15

5.3

   Reimbursement    15

5.4

   Accounting    15

ARTICLE VI

   16

REPRESENTATIONS, WARRANTIES AND COVENANTS

   16

6.1

   Assistance.    16

6.2

   Notice of Breach.    16

6.3

   Taxes    16

6.4

   Agency Approvals.    16

6.5

   Authority    16

ARTICLE VII

   17

REPRESENTATIONS, WARRANTIES AND

   17

7.1

   Notice of Breach.    17

7.2

   Agency Approvals.    17

7.3

   Authority    17

ARTICLE VIII

   17

INDEPENDENCE OF PARTIES; INDEMNIFICATION SURVIVAL

   17

8.1

   Independence of Parties.    17

8.2

   Indemnification by Subservicer.    18

8.3

   Indemnification by Owner/Servicer.    18

8.4

   Survival    18

ARTICLE IX

   18

MISCELLANEOUS

   18

9.1

   Due Date of Payments.    18

9.2

   Changes in Practices.    19

9.3

   Assignment    19

9.4

   Prior Agreements.    19

9.5

   Entire Agreement    19

9.6

   Invalidity    19

9.7

   Effect.    19



--------------------------------------------------------------------------------

9.8

   Applicable Law    20

9.9

   Notices.    20

9.10

   Waivers.    20

9.11

   Binding Effect    20

9.12

   Headings.    20

EXHIBIT I

   22

EXHIBIT II

   23

EXHIBIT II-A

   24

EXHIBIT III

   25

EXHIBIT IV

   26

EXHIBIT V

   27

 



--------------------------------------------------------------------------------

SUBSERVICING AGREEMENT

 

THIS SUBSERVICING AGREEMENT (“Agreement”) is made as of the              day of
January, 1999 by and between CRESCENT MORTGAGE SERVICES, INC. (herein,
“Owner/Servicer”), and CENLAR FSB (herein, “Subservicer”).

 

RECITALS

 

WHEREAS, Subservicer is engaged in the business of servicing residential
mortgage loans evidenced by notes and secured by deeds of trust, mortgages,
trust deeds or like security instruments; and

 

WHEREAS, Subservicer has the capacity to subservice for Owner/Servicer the
residential mortgage loans or pools of residential mortgage loans identified on
Exhibit I attached hereto; and

 

WHEREAS, Owner/Servicer desires that Subservicer subservice said residential
mortgage loans and Subservicer is agreeable thereto;

 

NOW, THEREFORE, in consideration of the mutual recitals, promises and covenants
set forth herein, and other good and valuable consideration herein receipted
for, but not herein recited, the receipt of which is hereby acknowledged, the
parties hereto agree and covenant as follows:

 

ARTICLE I

 

DEFINITIONS

 

For purposes of this Agreement, each of the following terms shall have the
meaning specified with respect thereto.

 

1.1   Agreement

 

“Agreement” shall mean this Agreement as the same may be from time to time
amended.

 

1.2   Ancillary Income.

 

“Ancillary Income” shall mean late charges, optional insurance premiums, and
such other fees earned from third party solicitations.

 

1.3   Applicable Requirements.

 

“Applicable Requirements” shall mean, as of the time of reference, all of the
following: (i) all Mortgage-related obligations of Owner/Servicer, including
without limitation those contractual obligations of Owner/Servicer or
Subservicer contained in this Agreement or in the Mortgage documents for which
Owner/Servicer is responsible; (ii) all applicable Mortgage



--------------------------------------------------------------------------------

related federal, state and local legal and regulatory requirements (including
statutes, rules, regulations and ordinances) binding upon Owner/Servicer or
Subservicer; (iii) all other applicable Mortgage-related requirements and
guidelines of (1) each governmental agency, board, commission, instrumentality
and other governmental body or office having jurisdiction, including without
limitation those of FHA, FHLMC, FNMA, GNMA, HUD and VA (exclusive of any FHLMC
balloon reset obligations), and (2) any private mortgage insurance companies;
and (iv) all other applicable judicial and administrative judgments, orders,
stipulations, awards, writs and injunctions.

 

1.4   FDIC.

 

“FDIC” shall mean the Federal Deposit Insurance Corporation.

 

1.5   FHA.

 

“FHA” shall mean the Federal Housing Administration.

 

1.6   Freddie Mac or FHLMC.

 

“Freddie Mac” or “FHLMC” shall mean the Federal Home Loan Mortgage Corporation.

 

1.7   Fannie Mae or FNMA.

 

“Fannie Mae” or “FNMA” shall mean the Federal National Mortgage Association.

 

1.8   Ginnie Mae or GNMA.

 

“Ginnie Mae” or “GNMA” shall mean the Government National Mortgage Association.

 

1.9   HUD.

 

“HUD” shall mean the Department of Housing and Urban Development.

 

1.10   Investor.

 

“Investor” shall mean the owner and holder of the note.

 

1.11   Mortgage.

 

“Mortgage”, “mortgages”, “loan” or “loans” shall mean fixed or adjustable rate
loans, security deeds, trust deeds, deeds of trust and related loan documents
relating to fixed or adjustable rate loans which comprise the residential
mortgage loans or pools of residential mortgage loans identified on Exhibit I,
and similar loans subsequently transferred to Subservicer by Owner/Servicer from
time to time for inclusion under the terms of this Agreement.

 

2



--------------------------------------------------------------------------------

1.12   Mortgagor.

 

“Mortgagor” or “Mortgagors” shall mean mortgagors, grantors of security deeds,
grantors of trust deeds and deeds of trust, and the grantors of any Mortgages.

 

1.13   Owner/Servicer.

 

“Owner/Servicer” shall mean Crescent Mortgage and its successors.

 

1.14   P & I

 

“P&I” shall mean principal and interest.

 

1.15   REO.

 

“REO” shall mean real estate owned by Owner/Servicer or Investor.

 

1.16   Subservicer.

 

“Subservicer” shall mean Cenlar FSB.

 

1.17   T&I

 

“T & I” shall mean taxes and insurance.

 

1.18   VA.

 

“VA” shall mean the Veterans Administration.

 

ARTICLE II

 

AGREEMENTS OF SUBSERVICER

 

2.1   General.

 

Subservicer hereby agrees to assume the responsibility to subservice the
Mortgages on behalf of Owner/Servicer pursuant and subject to the terms of this
Agreement.

 

2.2   Compliance.

 

Subservicer will comply with, and Subservicer will use commercially reasonable
efforts to cause each Mortgagor to comply with, all Applicable Requirements.
Owner/Servicer shall indemnify and hold harmless Subservicer from any liability,
claim, loss or damages, including reasonable attorneys’ fees, directly or
indirectly resulting from or arising out of Subservicer’s compliance therewith.

 

3



--------------------------------------------------------------------------------

2.3   Procedure.

 

Until the principal and interest of each Mortgage is paid in full, unless this
Agreement is previously terminated pursuant to the terms hereof, and subject to
all Applicable Requirements, Subservicer shall:

 

  (a)   Collect from Mortgagors applicable payments of principal and interest,
and applicable deposits for taxes, assessments and other public charges that are
generally impounded, hazard insurance premiums, flood insurance premiums as
required, FHA insurance or private mortgage insurance premiums, optional
insurance premiums, and all other items, as they become due;

 

  (b)   Accept payments of principal and interest and impound deposits only in
accordance with the Mortgage instruments. Deficiencies in or excesses in
payments or deposits shall be accepted and applied, or accepted and not applied,
or rejected in accordance with the requirements of HUD and VA, with respect to
FHA and VA mortgages, respectively, and in accordance with the provisions of
conventional mortgage loan instruments with respect to conventional loans;

 

  (c)   Apply all installment payments and impound deposits collected from the
Mortgagor, and maintain permanent mortgage account records capable of producing,
in chronological order: the date, amount, distribution, installment due date or
other transactions affecting the amounts due from or to the Mortgagor and
indicating the latest outstanding balances of principal, impound deposits,
advances, and unapplied payments;

 

  (d)   Pending disbursement, segregate and deposit funds collected in a
custodial account or accounts in an insured financial institution in such manner
as to show the custodial nature thereof, and so that the Investor and each
separate Mortgagor whose funds have been deposited into such account or accounts
will be individually insured under the rules of the FDIC. Subservicer’s records
shall show the respective interest of the Investor and each Mortgagor in all
such custodial accounts. All funds collected for principal and interest shall be
maintained by and carried in records of Subservicer as “trustee” for the
Investor, except as may otherwise be required by all Applicable Requirements;

 

  (e)   Pay interest on custodial accounts which it maintains or controls
pursuant to sub-paragraph (d) above if any Applicable Requirement requires the
payment of interest on such deposits. Owner/Servicer shall reimburse Subservicer
for said interest in accordance with Section 9.1 hereof As applicable,
Subservicer will determine the amount of deposits to be made by Mortgagors and
will furnish to each Mortgagor, at least once a year, an analysis of the
escrow/impound account;

 

  (f)  

Maintain accurate records reflecting the status of taxes, ground rents and other
recurring similar charges generally accepted by the mortgage servicing industry

 

4



--------------------------------------------------------------------------------

 

which would become a lien on the security property. For all Mortgages providing
for the payment to and collection by Subservicer of impound deposits for taxes,
ground rents or such other recurring charges, Subservicer shall remit payments
for such charges before any penalty date. Subservicer assumes responsibility for
the timely remittance of all such payments and will hold harmless and indemnify
Owner/Servicer and Investor from all penalties, loss or damage resulting from
Subservicer’s failure to discharge said responsibility subsequent to delivery of
servicing to Subservicer;

 

  (g)   For all mortgage loans which have no provisions for the payment to and
collection by Subservicer of impound deposits for taxes, upon notification by
its tax service, promptly contact Owner/Servicer regarding the delinquency of
any said tax. Subservicer will pay any delinquent taxes and bill Owner/Servicer
accordingly. Additionally, Subservicer shall not be responsible for payment of
ground rents or other charges for any Mortgage for which it is not obligated to
collect impound deposits and will pay such charges only upon Owner/Servicer’s
instructions and remittances;

 

  (h)   When funds held in any Mortgagor’s escrow/impound account are
insufficient to pay taxes, assessments, mortgage insurance premiums, hazard or
flood insurance premiums, or other items due therefrom, Owner/Servicer shall
reimburse Subservicer for all outstanding deficiencies, and any other advances
made by Subservicer to protect the security of Owner/Servicer and Investor, in
accordance with Section 9.1 hereof;

 

  (i)   Maintain in full force and effect at all times existing FHA mortgage
insurance, VA guaranty, private mortgage insurance, or optional insurance, as
applicable, in accordance with the type of Mortgage, and will assume
responsibility for the remittance of the premiums thereon to the extent the
funds are available from the Mortgagor’s impound account; and

 

  (j)   Assure that improvements on the property securing each Mortgage are
insured by a hazard insurance policy acceptable under applicable Investor
guidelines. In all events, the provisions of the underlying loan documents shall
prevail. In order to effectively service the Mortgages during the subservicing
period, the mortgagee on the hazard insurance will read as follows:

 

Crescent Mortgage Services, Inc.,

its Successors and/or Assigns

Central Loan Administration & Reporting

P.O. Box 77411

Ewing, NJ 08628

 

In accordance with the terms of Subservicer’s mortgage impairment insurance
policy, Subservicer shall not maintain the original insurance policy for any
Mortgage delivered for subservicing.

 

 

5



--------------------------------------------------------------------------------

2.4   Other.

 

Subservicer shall be responsible for further safeguarding Investor’s interest in
the property and rights under the Mortgage by:

 

  (a)   Inspecting properties after the Mortgagor is sixty (60) days or more
delinquent in the payment of any obligation under the Mortgage, and perform such
other inspections as prudence and sound business judgment, in Subservicer’s
discretion, suggest;

 

  (b)   To the extent commercially reasonable, securing any property found to be
vacant or abandoned, and advising Investor of the status thereof,

 

  (c)   Notifying Investor whenever Subservicer receives actual notice of any
liens, bankruptcy, probate proceeding, tax sale, partition, local ordinance
violation, condemnation or proceeding in the nature of eminent domain or similar
event that would, in Subservicer’s judgment, impair Investor’s security; and
Subservicer shall assist Investor in undertaking appropriate action to preserve
its security;

 

  (d)   Advising Investor with respect to requests for partial releases,
easements, substitutions, division, subordination, alterations, or waivers of
security instrument terms;

 

  (e)   Advising Investor, if requested, of any change in ownership of the
security property, and subject to all Applicable Requirements, comply with all
instructions from Investor with respect to the acceleration or modification of
the indebtedness; Subservicer, at the direction of Owner/Servicer, will forward
all requests for loan assumption immediately upon receipt. Subservicer will,
upon request, provide the initial paperwork necessary to obtain loan assumption
information. This information will be forwarded to Investor for approval and all
necessary disclosures. Investor will prepare the necessary assumption papers and
forward to Subservicer for processing;

 

  (f)   Maintaining in force at all times a policy of errors and omissions
insurance coverage at Subservicer’s sole expense. The purpose of such coverage
is to provide Owner/Servicer and Investor protection in liquidating a Mortgage
against any loss that can be attributed to damage to the property from a hazard
or peril required to be insured by the Investor and that otherwise would be
insured but for Subservicer’s negligence in allowing insurance coverage to lapse
or failing to keep a sufficient amount of insurance in force;

 

  (g)   Disbursing insurance loss settlements, including:

 

  (1)   Receiving reports of hazard insurance losses and assuring that proof of
loss statements are properly filed;

 

6



--------------------------------------------------------------------------------

  (2)   Authorizing the restoration and rehabilitation of the damaged property;

 

  (3)   Collecting, endorsing and disbursing the insurance loss proceeds and
arranging for progress inspections and payments, if necessary;

 

  (4)   Complying with all Applicable Requirements pertaining to settlement of
insurance losses; and

 

  (5)   In general, complying with Applicable Requirements to assure that the
priority of the Mortgage is preserved.

 

  (h)   Processing insurance drafts in the following manner:

 

  (1)   Provided that the Mortgage is current in all respects, Subservicer may
endorse and deliver to Mortgagor without prior inspection of the property and
completion of repairs, settlements drafts for losses up to the amount of Five
Thousand ($5,000.00) Dollars;

 

  (2)   With respect to settlement drafts for losses in excess of Five Thousand
($5,000.00) Dollars, Subservicer shall monitor the progress of the repairs to
insure that the property is being restored in a satisfactory manner and will
release funds in accordance with completed property inspection reports; and

 

  (3)   If special disaster procedures are issued by Investors or governmental
agencies, Subservicer will release funds in accordance with those policies.

 

2.5   Accounting and Investor Reporting.

 

Subservicer shall:

 

  (a)   Remit to the Investor, on a date and in a manner specified by Investor,
all principal and interest due to Investor. Subservicer will remit any guaranty
fees to the guarantor in accordance with Applicable Requirements. Subservicer
will remit monthly to Owner/Servicer on the fifth (5th) business day after the
end of the month, the remaining portion of the gross service fee collected, net
of the compensation due Subservicer as set forth in Section 4.1 hereof.

 

  (b)   Where Investors require the reporting of balances and cash remittances
to be reported and remitted at one time and consolidated on the appropriate
reports, service one hundred (100%) percent of Mortgages which are servicing
retained by Owner/Servicer for those Investors which follow such reporting
requirements. Subservicer also will submit all reports to Investor under
Owner/Servicer’s assigned “seller/servicer” number or such other number that
Owner/Servicer and Investor may designate in writing to Subservicer.

 

7



--------------------------------------------------------------------------------

  (c)   In the event Investor sells any part of its interest in any Mortgages to
a third party or parties, including the sale of participating interests therein,
and such third parties succeed to all of the rights of Investor hereunder for
the loan interest purchased and this Agreement remains in full force and effect,
remit all principal and interest installments collected under that Mortgage
directly to such third party or parties in accordance with the terms of the
applicable servicing agreement, after deduction of the servicing fee which is
payable to the Owner/Servicer. The obligation to make direct remittances to such
third party or parties shall arise upon thirty (30) days written notice of such
assignments given by such Investor to Subservicer. Subservicer shall be entitled
to and shall be paid an additional One Dollar ($1.00) per loan per month, for
each such third party remittance.

 

  (d)   In the event the Investor instructs Owner/Servicer to service release
any loan(s), and Owner/Servicer shall deliver such notice to Subservicer,
immediately acknowledge, in writing to Owner/Servicer, the Investor’s request
and proceed in accordance with the Investor’s instructions. In the event
Owner/Servicer determines and instructs Subservicer to not proceed with the
Investor’s instructions, Owner/Servicer agrees to hold Subservicer harmless for
any action taken or claim brought against Subservicer by Investor, and from any
loss or damage, including reasonable attorneys’ fees, resulting therefrom. To
the extent any loan(s) is thereafter service released in accordance with the
Investor’s instructions, Subservicer shall be entitled to the payment by
Owner/Servicer of the Exit Fee as provided in Section 5.1 hereof.

 

  (e)   Maintain any related custodial demand deposit accounts associated with
the receipt, disbursement and accumulation of principal, interest, taxes, hazard
insurance, mortgage insurance, etc. as “trustee” for Owner/Servicer and/or
Investors and/or Mortgagors with the exception of GNMA servicing. Pursuant to
GNMA’s regulations, Subservicer is not permitted to withdraw/disburse funds from
the “P&I” custodial account.

 

  (f)   Where Investors require interest paid through the end of the month
although interest due from the Mortgagor is to the actual date of the pay-off,
advance its own funds to cover any uncollected interest due the Investor, and
Subservicer shall offset any such advances against the gross service fees next
due and payable to Owner/Servicer.

 

  (g)   Not accept any prepayment of any Mortgage except as specified or
authorized by Applicable Requirements and by the terms of the Mortgage, nor
waive, modify, release or consent to postponement on the part of the Mortgagor
of any term or provision of the Mortgage documents without the written consent
of Investor.

 

  (h)   Upon payment of a Mortgage in full, have prepared and file any necessary
release or satisfaction documents, and shall continue subservicing of the loan
pending final settlement, and refund any Mortgagor deposits.

 

8



--------------------------------------------------------------------------------

  (i)   Make interest rate adjustments in compliance with applicable regulatory
adjustable loan requirements and the mortgage documents, which reflect the
applicable movements of the applicable loan rate index. Subservicer shall
execute and deliver all appropriate notices required by applicable adjustable
loan regulations and the loan contract regarding such interest rate adjustments
including but not by way of limitation, timely notification to Investor or to
Investor’s successors or assigns, of the applicable date and information
regarding such interest rate adjustment, the methods of implementation of such
interest rate adjustments, new schedules of Investor’s pro rata share of
collections of principal and interest, and of all prepayments of any loan
hereunder by Mortgagor.

 

  (j)   Perform such other customary duties, furnish copies of standard reports
and execute such other documents in connection with its duties hereunder as
Owner/Servicer and Investor from time to time reasonably may require. All
reports deemed standard under this Section 2.5 are contained in Exhibit IV
hereof.

 

  (k)   Annually provide Owner/Servicer with a Uniform Single Audit Program
letter from its independent auditors.

 

  (l)   In the event Owner/Servicer requests Subservicer to provide special
reports or data files or render other related services to either Owner/Servicer
or any third party, Subservicer shall use commercially reasonable efforts to
provide said reports, data files, or related services. Subservicer shall
thereupon bill Owner/Servicer for the cost of such reports, data files or
related services in accordance with a separate fee to be determined in advance
by Owner/Servicer and Subservicer, and same shall be deducted by Subservicer
from the gross service fee.

 

2.6   Delinquency Control.

 

Subservicer shall:

 

  (a)   Maintain a delinquent mortgage servicing program which shall include an
adequate accounting system that indicates the existence of delinquent Mortgages,
a procedure that provides for sending delinquent notices, assessing late
charges, and returning inadequate payments, and a procedure for the individual
analysis of distressed or chronically delinquent loans;

 

  (b)   Maintain a collection department and an on-line automated collection
system that substantially complies with established FNMA collection guidelines;

 

  (c)  

Provide Owner/Servicer and Investor with a month-end collection and delinquency
report identifying and describing the status of any delinquent loans, and from
time to time as the need may arise, provide Owner/Servicer and Investor with
loan service reports relating to any items of information which Subservicer is

 

9



--------------------------------------------------------------------------------

 

otherwise required to provide hereunder, or detailing any matters Subservicer
believes should be brought to the special attention of Owner/Servicer and
Investor; and

 

  (d)   Upon the request of Owner/Servicer and Investor, assist in the
foreclosure or other acquisition of the property relating to any Mortgage, the
transfer of such property to the Investor, FHA or VA, as applicable, and the
collection of any applicable mortgage insurance, and pending completion of these
steps, protect such property from waste and vandalism. At the option of
Investor, Investor may assign such Mortgage to Subservicer, which will then
conduct all such proceedings in its own name, promptly thereafter assigning and
conveying to the Investor any title, equity, or other property or right acquired
by such proceedings. Subservicer will have title to the property conveyed in the
name designated by Investor. Owner/Servicer agrees to reimburse Subservicer for
all of its actual expenses so incurred under this paragraph, including, but not
limited to, travel, court costs and attorneys’ fees, in accordance with Section
9.1 hereof.

 

2.7   Real Estate Owned

 

  (a)   Upon the completion of a foreclosure proceeding, or in cases of a
voluntary deed in lieu of foreclosure, and purchase by Investor or
Owner/Servicer for its account, Subservicer will protect the REO while so owned.
These operations shall be on terms as determined and directed by Investor or
Owner/Servicer from time to time. Subservicer will service the same until
completely liquidated. Subservicer shall be entitled to the Subservicing fee
with respect to REO as provided for by Exhibit II attached hereto.

 

  (b)   When Subservicer shall advance funds to pay taxes, assessments, hazard
or flood insurance premiums, or other items necessary to protect the security of
the Investor or Owner/Servicer in the REO, Subservicer will bill Owner/Servicer
for any such advances made. Owner/Servicer agrees to reimburse Subservicer for
such advances in accordance with Section 9.1 hereof.

 

2.8   Books and Records.

 

Upon Owner/Servicer’s written request, Subservicer shall furnish a detailed
statement of its financial condition, shall give Owner/Servicer or its
authorized representative opportunity upon notice at any time during its normal
business hours to examine Subservicer’s books and records, or shall cause a
certified public accountant selected and employed by it to provide
Owner/Servicer not later than ninety (90) days after the close of Subservicer’s
fiscal year, with a certified statement of Subservicer’s financial condition as
of the close of its fiscal year. Any additional requests for loan audit or
confirmations to be performed by Subservicer’s audit firm on Owner/Servicer’s
Mortgages, shall be at Owner/Servicer’s sole expense. Subservicer will keep
records in accordance with industry standards pertaining to each Mortgage, and
such records shall be the property of Owner/Servicer and upon termination of
this Agreement shall be delivered to Owner/Servicer at Owner/Servicer’s expense.

 

10



--------------------------------------------------------------------------------

2.9   Insurance.

 

Subservicer will maintain in effect at all times and at its cost, a blanket
fidelity bond and an errors and omissions policy acceptable to FHLMC and FNMA.
If so requested by Owner/Servicer, Subservicer shall cause certificates
evidencing the existence of such coverage to reflect Owner/Servicer as an
additional named insured.

 

2.10   File Storage.

 

Subservicer will maintain and store all credit files delivered to it by
Owner/Servicer which relate to the loans subserviced hereunder.

 

ARTICLE III

 

AGREEMENTS OF OWNER/SERVICER

 

3.1   Documentation.

 

At its sole cost and expense, Owner/Servicer shall provide Subservicer with:

 

  (a)   Copies of any applicable documents or records which are necessary or
appropriate for Subservicer to conduct the subservicing of the Mortgages,
including, without limitation, those set forth in Exhibit IV;

 

  (b)   Complete and accurate electronic data and documentation for each
Mortgage submitted hereunder to enable Subservicer to place and continue to
subservice the Mortgage on its computer system;

 

  (c)   Preprinted Express Mail labels for expediting special requests pursuant
to Section 2.5(l) hereof;

 

  (d)   If applicable, and prior to the release of good-bye letters, a complete
listing of any Mortgages where the mortgage payment is inclusive of an optional
insurance premium. This list will also provide the name of the insurance
company; type of insurance coverage; premium amount; and the name and telephone
number of the individual at Owner/Servicer’s firm or affiliation knowledgeable
as to such coverage. Furthermore, should Owner/Servicer misrepresent, misinform,
provide inadequate information or no information regarding the status of
optional insurance coverages (such as mortgage life insurance) which would cause
Subservicer to incur a loss or damage, Owner/Servicer agrees to hold Subservicer
harmless from any and all claims, liabilities, damages, and loss, including
reasonable attorneys’ fees, resulting therefrom;

 

11



--------------------------------------------------------------------------------

  (e)   Physical evidence that a hazard insurance policy is in force for each
Mortgage delivered to Subservicer for subservicing and allow Subservicer
sufficient time to receive evidence in house that all notifications have been
forwarded to Subservicer. Further, Owner/Servicer agrees to hold Subservicer
harmless from any loss or damage caused by insufficient evidence of hazard
insurance coverage delivered to Subservicer or any loss or damage which occurred
during a lapsed policy prior to delivery of the Mortgages to Subservicer for
subservicing;

 

  (f)   Life-of-loan Tax Service Contracts from an issuer acceptable to
Subservicer. In lieu thereof, Owner/Servicer may provide Subservicer with the
requisite fee for Subservicer to acquire such Contracts;

 

  (g)   Life-of-loan Flood Contracts from an issuer acceptable to Subservicer.
In lieu thereof, Owner/Servicer may provide Subservicer with the requisite fee
for Subservicer to acquire such Contracts;

 

  (h)   A copy of Owner/Servicer’s blanket fidelity bond and an errors and
omissions policy acceptable to FHLMC and FNMA. Owner/Servicer shall add
Subservicer as an additional loss payee under each such policy, and shall cause
certificates evidencing the existence of such coverage to be delivered to
Subservicer;

 

  (i)   Copies of most recent FNMA, FHLMC, FHA, GNMA, HUD claims, VA and third
party audits for review;

 

  (j)   Copies of most recent audited financial statements, and annual financial
statements thereafter within ninety (90) days of year-end, throughout the term
of this Agreement; and

 

  (k)   The name and address of all document custodians. All costs and expenses
of said document custodians (including, without limitation, those resulting from
a change of document custodian) shall be the responsibility of Owner/Servicer.

 

3.2   Further Notification.

 

Owner/Servicer shall advise Subservicer upon delivery of each Mortgage submitted
for subservicing, as to whether the Mortgage is in a warehouse (unsold) status
or, if sold, shall provide Subservicer with specific information regarding the
permanent Investor. If a Mortgage which has been delivered to Subservicer in a
warehouse (unsold) status is sold, Owner/Servicer will immediately notify
Subservicer of the sale by phone and will deliver a written copy of the
permanent Investor’s purchase advice or funding detailed report immediately
thereafter. In the event the permanent Investor charges a penalty for late
reporting, remittances, etc., which were caused by Owner/ Servicer’s delay in
notifying Subservicer of the permanent Investor’s purchase of the Mortgage(s),
Owner/Servicer agrees to promptly pay the penalty and Subservicer shall have no
liability on account thereof.

 

3.3   Default and Right of Offset.

 

12



--------------------------------------------------------------------------------

In the event Owner/Servicer shall fail to pay to Subservicer any sums due and
payable to Subservicer under this Agreement when and as the same shall be due
and payable, whether as compensation, reimbursement, or otherwise,
Owner/Servicer shall be deemed in default of its obligations hereunder, and
Subservicer shall promptly notify Owner/Servicer in writing of such default. If
the breach is not cured, Subservicer shall be entitled to adjust
Owner/Servicer’s “net service fee due” in set-off of the amount of any sum so
owing and unpaid. This provision shall not impair Subservicer’s right to be
reimbursed in accordance with the terms of this Agreement.

 

3.4   Notices.

 

By no later than thirty (30) days prior to the date on which Subservicer
commences subservicing the Mortgages, Owner/Servicer shall deliver or cause to
be delivered to Subservicer for approval a joint form or joint forms of a
Mortgagor notification letter in connection with the transfer of the servicing
responsibilities for the related Mortgages to Subservicer. Not less than fifteen
(15) days prior to the applicable commencement date and otherwise in accordance
with Applicable Requirements, Owner/Servicer shall mail, or cause to be mailed,
the approved form of notification to the Mortgagors of the transfer of the
servicing responsibilities for the related Mortgages to Subservicer. The expense
of the preparation, printing and mailing of such notices shall be borne by
Owner/Servicer. Owner/Servicer also shall, at its expense, notify or cause to be
notified the applicable tax service with regard to the Mortgages, the custodian
of the Mortgage files, and all insurers that the servicing responsibilities for
the related Mortgages are being transferred and instruct such entities to
deliver all tax bills, payments, notices and insurance statements, as
applicable, to Subservicer on and after the applicable commencement date.

 

3.5   Recourse.

 

Except for matters with regard to which Subservicer must indemnify
Owner/Servicer pursuant to Section 8.2 herein or costs or expenses that
Subservicer must bear hereunder, in no event shall Subservicer be liable for
losses, costs, expenses, damages or claims (including attorneys’ fees) incurred
by Owner/Servicer in connection with the Mortgages subserviced hereunder,
including without limitation losses, costs, expenses, damages or claims
(including attorneys’ fees) incurred by Owner/Servicer in connection with the
default or foreclosure of such Mortgage Loans.

 

ARTICLE IV

 

COMPENSATION

 

4.1   Subservicing Fee.

 

As consideration for subservicing the Mortgages, Subservicer shall be paid in
accordance with the fees established in Exhibit II, attached hereto. Subservicer
shall subtract from the monthly service fee remitted to Owner/Servicer its
subservicing fee, guaranty fees, the Exit Fee (if appropriate), and any
Ancillary Income in accordance with Exhibit II, attached hereto.

 

13



--------------------------------------------------------------------------------

Subservicer shall be entitled to reimbursement of necessary extraordinary fees
associated with services which may be proper under this Agreement, including,
without limitation, services performed in connection with the foreclosure of
mortgages, property maintenance and improvement, property management, the sale
of any foreclosed real estate, and similar extraordinary expenses, which shall
be contracted or performed by the Subservicer at its customary, reasonable costs
for such services. Subservicer shall promptly bill Owner/Servicer for these
expenses, and Owner/Servicer shall remit the amount billed under the terms of
this paragraph to Subservicer in accordance with Section 9.1 hereof.

 

4.2   Auxiliary Fees

 

Owner/Subservicer also agrees to pay Subservicer the auxiliary fees set forth in
Exhibit III attached hereto for the services set forth therein.

 

4.3   Solicitation

 

Upon receipt of the prior written consent of Owner/Servicer, Subservicer shall
be entitled to solicit individual Mortgagors in the name of Central Loan
Administration & Reporting for accident, health, life, property and casualty
insurance, and any other mortgage-related products or services which Subservicer
deems appropriate, other than refinancing services. Subservicer shall retain any
resulting commission income in accordance with Exhibit II, attached hereto.

 

ARTICLE V

 

TERM AND TERMINATION

 

5.1   Term and Notice.

 

The term of this Agreement shall be for three (3) years, commencing upon the
transfer date to be agreed upon by the parties, and ending at twelve o’clock
midnight (12:00 A.M.) or January 1, 2002 except that if neither party shall
terminate this Agreement by one hundred twenty (120) days written notice to the
other prior to the expiration of the initial three-year term, this Agreement
shall renew itself and exist and continue for successive terms of three (3)
years each until terminated by such notice.

 

At any time during the term(s) hereof, Owner/Servicer may, without cause, by
ninety (90) days prior written notice to Subservicer, terminate this Agreement
as to any or all Mortgages then being subserviced upon payment to Subservicer
prior to transfer of an Exit Fee in accordance with Exhibit II. The term during
which the Exit Fee shall apply begins in the month the loans actually reside on
Subservicer’s system.

 

At any time during the term(s) hereof, Subservicer may, without cause, by one
hundred eighty (180) days prior written notice to Owner/Servicer, terminate this
Agreement as to any or all Mortgages then being subserviced, without obligating
Owner/Servicer to pay any Exit Fees.

 

14



--------------------------------------------------------------------------------

5.2   Termination.

 

In the event of a material breach of this Agreement, which breach is curable by
the breaching party, the breaching party shall have thirty (30) days to cure
such breach after written notification is given by the non-breaching party. If
the breach is either not cured within the thirty (30) day period, or is a breach
of such a type as to be incapable of being cured, the non-breaching party may
terminate this Agreement upon five (5) days notice, and require the immediate
transfer of all Mortgages, Mortgage Documents, and other data and information
related to the Mortgages.

 

Should either Owner/Servicer or Subservicer at any time during the term of this
Agreement have its rights to service for FHLMC, FNMA or GNMA suspended or lose
any other permits or licenses necessary to carry out its responsibilities under
this Agreement, or if either party becomes insolvent, files for bankruptcy, or
is placed under conservatorship or receivership, then, and in any of these
events, the other party may immediately terminate this Agreement for cause,
without any further liability to the non-terminating party.

 

Should there be fewer than one thousand (1,000) Mortgages subserviced for
Owner/Servicer by Subservicer on the date which is one (1) year from the
effective date of this Agreement, Subservicer shall have the right, in its sole
discretion, to terminate this Agreement upon ninety (90) days written notice to
Owner/Servicer.

 

In addition to all other amounts due hereunder, the non-breaching party shall be
entitled to all costs of collection and all costs related to the transfer of
said Mortgages, Mortgage Documents and other data and information related to the
Mortgages, including the payment of an Exit Fee in accordance with Exhibit II
hereof if Subservicer is the non-breaching party and terminates this Agreement.

 

The rights of termination, as provided herein, are in addition to all other
available rights and remedies, including the right to recover damages in respect
of any breach.

 

5.3   Reimbursement

 

Upon termination of this Agreement, Owner/Servicer shall reimburse Subservicer
for all costs reasonably incurred in connection with the return or transfer, as
applicable, of the Mortgages then subserviced to Owner/Servicer,
Owner/Servicer’s designee, or the Investor or Investor’s designee. In addition,
Subservicer’s right to reimbursement for actual expenses and any advances made
on behalf of Owner/Servicer in accordance with the terms of this Agreement,
shall also apply in the event the Investor to which Owner/Servicer has sold the
Mortgages, instructs Subservicer in writing to transfer the servicing of any
loan(s) to Investor or Investor’s designee.

 

5.4   Accounting.

 

Upon termination of this Agreement under this section, Subservicer will account
for and turn over to Owner/Servicer, Owner/Servicer’s designee, or the Investor
or Investor’s designee, as applicable, all funds collected hereunder, less the
compensation then due Subservicer, and

 

15



--------------------------------------------------------------------------------

deliver to Owner/Servicer, Owner/Servicer’s designee, the Investor or Investor’s
designee, as applicable, all records and documents relating to each Mortgage
then subserviced and will advise Mortgagors that their mortgages will henceforth
be serviced by Owner/Servicer, Owner/Servicer’s designee, Investor or Investor’s
designee.

 

ARTICLE VI

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

OF OWNER/SERVICER

 

6.1   Assistance.

 

Owner/Servicer warrants and represents to, and covenants and agrees with
Subservicer that, to the extent necessary, Owner/Servicer shall cooperate with
and assist Subservicer as requested by Subservicer, in carrying out
Subservicer’s covenants, agreements, duties and responsibilities under this
Agreement and in connection therewith shall execute and deliver all such papers,
documents and instruments, including but not limited to Servicing Agreements, as
may be necessary and appropriate in furtherance thereof

 

6.2   Notice of Breach.

 

Owner/Servicer shall immediately notify Subservicer of any failure or
anticipated failure on its part to observe and perform any warranty,
representation, covenant or agreement required to be observed or performed by it
as a servicer.

 

6.3   Taxes.

 

Real estate taxes due and billed within thirty (30) days of the transfer date
shall have been paid by the Owner/Servicer prior to delivery of subservicing to
Subservicer. Owner/Servicer will indemnify and hold Subservicer harmless from
any tax penalties and interest which arose or accrued prior to delivery of
subservicing to Subservicer.

 

6.4   Agency Approvals.

 

Owner/Servicer is an approved servicer for, and in good standing with FHLMC,
FNMA, GNMA, HUD, VA, and all Investors, and shall maintain such approvals and
standing throughout the term of this Agreement. Owner/Servicer has serviced the
Mortgages in accordance with all applicable Investor and insurer guidelines and
procedures at all times prior to the assumption of the subservicing
responsibilities for the Mortgages by Subservicer pursuant to this Agreement.

 

6.5   Authority.

 

Owner/Servicer is a duly organized and validly existing corporation in good
standing under the laws of its state of incorporation and has all requisite
power and authority to enter into

 

16



--------------------------------------------------------------------------------

this Agreement and the persons executing this Agreement on behalf of
Owner/Servicer are duly authorized to do so.

 

ARTICLE VII

 

REPRESENTATIONS, WARRANTIES AND

COVENANTS OF SUBSERVICER

 

Subject to the provisions of Article VIII hereinbelow, Subservicer warrants and
represents to, and covenants and agrees with, Owner/Servicer as follows:

 

7.1   Notice of Breach.

 

Subservicer shall immediately notify Owner/Servicer of any failure or
anticipated failure on its part to observe and perform any warranty,
representation, covenant or agreement required to be observed and performed by
it as a subservicer.

 

7.2   Agency Approvals.

 

Subservicer is an approved servicer for FHLMC, FNMA, GNMA, HUD and VA, and shall
maintain such approvals throughout the term of this Agreement.

 

7.3   Authority.

 

Subservicer is a duly organized and validly existing corporation in good
standing under the laws of its jurisdiction of incorporation and has all
requisite power and authority to enter into this Agreement and the persons
executing this Agreement on behalf of Subservicer are duly authorized so to do.

 

ARTICLE VIII

 

INDEPENDENCE OF PARTIES; INDEMNIFICATION SURVIVAL

 

8.1   Independence of Parties.

 

The following terms shall govern the relationship between Owner/Servicer and
Subservicer:

 

  (a)   Subservicer shall have the status of, and act as, an independent
contractor. Nothing herein contained shall be construed to create a partnership
or joint venture between Owner/Servicer and Subservicer.

 

  (b)   Subservicer shall not be responsible for any representations, warranties
or contractual obligations in connection with (1) the sale to FHLMC, FNMA,

 

17



--------------------------------------------------------------------------------

 

GNMA or private Investors of any of the Mortgages, or (2) the servicing of any
such Mortgages prior to the assumption of subservicing responsibilities for the
Mortgages by Subservicer pursuant to this Agreement.

 

  (c)   Anything herein contained in this Article VIII or elsewhere in this
Agreement to the contrary notwithstanding, the representations and warranties of
Subservicer contained in this Agreement shall not be construed as a warranty or
guarantee by Subservicer as to future payments by any Mortgagor.

 

  (d)   Anything herein contained in this Article VIII or elsewhere in this
Agreement to the contrary notwithstanding, Subservicer shall not be responsible
for performance or compliance under any loan repurchase agreements,
indemnifications, representations or warranties of an origination nature, or
those servicing representations and warranties directly or indirectly related to
the origination process made between Owner/Servicer and any Investor, either
prior or subsequent to this Agreement.

 

8.2   Indemnification by Subservicer.

 

Except as otherwise stated herein, Subservicer indemnifies and holds harmless
Owner/Servicer from any liability, claim, loss or damage, including reasonable
attorneys’ fees, directly or indirectly resulting from or arising out of
Subservicer’s failure to observe or perform any or all of Subservicer’s
covenants, agreements, warranties or representations contained in this
Agreement.

 

8.3   Indemnification by Owner/Servicer.

 

Owner/Servicer indemnifies and holds harmless Subservicer from any liability,
claim, loss or damage, including reasonable attorneys’ fees, directly or
indirectly resulting from or arising out of Owner/Servicer’s failure to observe
or perform any or all of Owner/Servicer’s covenants, agreements, warranties or
representations contained in this Agreement. Further, Owner/Servicer will
indemnify Subservicer and hold it harmless from any losses which have resulted
or may result from the performance of any previous servicer or subservicer.

 

8.4   Survival.

 

The indemnifications, representations and warranties set forth herein shall
survive termination of this Agreement.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1   Due Date of Payments.

 

18



--------------------------------------------------------------------------------

Unless otherwise stated herein, all fees, payments, charges, expenses, advances
and any other sums payable to Subservicer by Owner/Servicer hereunder, shall be
due and payable within five (5) business days from date of receipt of
Subservicer’s invoice. Thereafter, all sums shall be subject to a finance charge
at an annual rate of four hundred basis points (400 BP) over the three month
LIBOR as published in The Wall Street Journal on the first business day of the
month in the billing period.

 

9.2   Changes in Practices.

 

The parties hereto acknowledge that the standard practices and procedures of the
mortgage servicing industry change or may change over a period of time. To
accommodate these changes, Subservicer may from time to time notify
Owner/Servicer of such material changes in practices and procedures. Should any
such proposed changes, made in good faith by Subservicer, be unacceptable to
Owner/Servicer, then Subservicer shall have no further obligation to continue to
accept Mortgages for subservicing under the terms of this Agreement, and may
terminate this Agreement in accordance with Article V.

 

9.3   Assignment

 

This Agreement may be assigned only by written consent of both Owner/Servicer
and Subservicer. The sale of all or substantially all of the stock or assets of
Owner/Servicer or Subservicer, or the transfer of a controlling interest in
Owner/Servicer or Subservicer, shall not be deemed an assignment of this
Agreement for purposes of this Section 9.3.

 

9.4   Prior Agreements.

 

If any provision of this Agreement is inconsistent with any prior Agreements
between the parties, oral or written, the terms of this Agreement shall prevail,
and after the effective date of this Agreement, the relationship and agreements
between Owner/Servicer and Subservicer shall be governed in accordance with the
terms of this Agreement.

 

9.5   Entire Agreement

 

This Agreement contains the entire agreement between the parties hereto and
cannot be modified in any respect except by an amendment in writing signed by
both parties.

 

9.6   Invalidity.

 

The invalidity of any portion of this Agreement shall in no way affect the
remaining portions hereof.

 

9.7   Effect.

 

Except as otherwise stated herein, this Agreement shall remain in effect until
Owner/Servicer’s interest in all of the Mortgages, including the underlying
security, are liquidated completely, unless sooner terminated pursuant to the
terms hereof.

 

19



--------------------------------------------------------------------------------

9.8   Applicable Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey.

 

9.9   Notices.

 

All notices, requests, demands and other communications which are required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given upon the delivery or mailing thereof, as the case
may be, sent by registered or certified mail, return receipt requested to the
attention of the person named at the address set forth on the signature page
hereof.

 

9.10   Waivers.

 

Either Owner/Servicer or Subservicer may, upon written consent of both parties
written notice to the other:

 

  (a)   Waive compliance with any of the terms, conditions or covenants required
to be complied with by the other hereunder; and

 

  (b)   Waive or modify performance of any of the obligations of the other
hereunder.

 

The waiver by either party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other subsequent breach.

 

9.11   Binding Effect

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their successors and assigns.

 

9.12   Headings.

 

Headings of the Articles and Sections in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect.

 

IN WITNESS WHEREOF, each party has caused this instrument to be signed in its
corporate name on its behalf by its proper officials duly authorized as of the
day, month and year first above written.

 

        

Owner/Servicer:

ATTEST:

  

CRESCENT MORTGAGE SERVICES, INC.

By:

 

/s/ James R. Payne

--------------------------------------------------------------------------------

  

By:

 

/s/ Robert C. KenKnight

--------------------------------------------------------------------------------

 

20



--------------------------------------------------------------------------------

        

Name:

  

Robert Kenknight

        

Title:

  

President

        

Address:

  

South Terraces Suite 285

             

115 Perimeter Center Plaza

             

Atlanta, GA 30346

        

Tax Identification No. 58-2173859

        

Subservicer:

ATTEST:

  

CENLAR FSB

By:

 

/s/ F. Dee Lowe

--------------------------------------------------------------------------------

  

By:

  

/s/ Michael W. Young

--------------------------------------------------------------------------------

   

F. DEE LOWE, Secretary

  

Name:

  

Michael W. Young

        

Title:

  

President & Chief Executive Officer

        

Address:

  

425 Phillips Boulevard

             

Trenton, NJ 08628

 

 

21